554 So. 2d 6 (1989)
James KNOX, Appellant,
v.
DELTA INTERNATIONAL MACHINERY CORPORATION, Appellee.
No. 89-811.
District Court of Appeal of Florida, Third District.
December 5, 1989.
Grevior & Jordan and Wayne Kopell, Ft. Lauderdale, for appellant.
Kubicki, Bradley, Draper, Gallagher & McGrane and Carol A. Scott, Miami, for appellee.
*7 Before HUBBART, NESBITT and JORGENSON, JJ.
PER CURIAM.
The final summary judgment entered in favor of the defendant Delta International Machinery Corp. in this product liability action is affirmed based on a holding that the jointer machine, which the plaintiff James Knox was using when he was injured, did not, as a matter of law, contain an unreasonably dangerous defect. The jointer machine was designed and manufactured with a safety guard, and was, without genuine dispute, reasonably safe for consumer use so long as the safety guard remained on the machine. The fact that the safety guard could be, and was in the instant case, detached from the machine, resulting in the loss of two of the plaintiff James Knox's fingers, did not, as urged, render the machine unreasonably dangerous so as to permit a jury finding to that effect. This is so because a manufacturer is, as a matter of law, under no duty to produce a fail-safe product, so long as the product poses no unreasonable dangers for consumer use. Producing an otherwise safe jointer machine with a detachable safety guard poses no such unreasonable dangers. Nor was a warning required that the machine would be dangerous if the safety guard was removed; a manufacturer has no duty to warn consumers of such an obvious danger. See Husky Indus. v. Black, 434 So. 2d 988, 991 (Fla. 4th DCA 1983); Clark v. Boeing Co., 395 So. 2d 1226, 1229 (Fla. 3d DCA 1981); Royal v. Black & Decker Mfg. Co., 205 So. 2d 307, 310 (Fla. 3d DCA 1967), cert. denied, 211 So. 2d 214 (Fla. 1968).
We have not overlooked the plaintiff's other arguments on this appeal, but find them unpersuasive. The final summary judgment under review is therefore, in all respects,
Affirmed.